Back to 10-Q [qtr1200710-q.htm]

PROMISSORY NOTE
 
$88,000,000.00
March ___, 2007
   

 
FOR VALUE RECEIVED, the undersigned limited liability companies and limited
partnerships, having an address at 3131 Elliott Avenue, Suite 500, Seattle,
Washington 98121 (collectively, the “Borrower”), hereby jointly and severally
promise to pay to the order of CAPMARK BANK, a Utah industrial bank, having an
address at 6955 Union Park Center, Suite 330, Midvale, Utah 84047, together with
its successors and assigns or, if this Note has then been endorsed “to bearer,”
to the bearer of this Note (collectively the “Lender”), at Lender’s said address
or at such other place or to such other person as may be designated in writing
to Borrower by Lender, the principal sum of Eighty-eight Million and No/100
Dollars ($88,000,000.00) (the “Loan”), together with interest on the unpaid
balance thereof at the rate hereinafter set forth. Capitalized terms used herein
without definition shall have the meaning given to such terms in the Loan
Agreement (defined herein).
 
ON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth:
 
Section 1.  Interest Rate.
 
1.1  Initial Note Rate. Interest shall accrue on the outstanding principal
balance of the Loan from and after the date hereof (“Closing Date”) at the rate
of ______ (___) and _____ percent (________%) per annum (“Note Rate”). If the
Loan is funded on a date other than the first (1st) day of a calendar month,
Borrower shall pay to Lender at the time of funding of the Loan an interest
payment calculated by multiplying (i) the number of days from and including the
Closing Date to (and including) the last day of the current month by (ii) the
Initial Note Rate calculated based on a 360 day year and paid for the actual
number of days elapsed for any whole or partial month in which interest is being
calculated.
 
1.2  Calculation Basis; Interest Accrual Period. Interest on the outstanding
principal balance of the Loan shall be calculated utilizing a 360 day year and
paid for the actual number of days elapsed for any whole or partial month in
which interest is being calculated. As used herein, “Interest Accrual Period”
shall mean the period beginning on the 1st day of a month through the end of
such month.
 
1.3  Default Interest Rate. If Borrower fails to make any payment of principal,
interest or fees on the date on which such payment becomes due and payable
whether at maturity or by acceleration, or if an Event of Default exists, the
Note Rate then payable on the Loan shall immediately increase to the Note Rate
plus five hundred (500) basis points (the “Default Rate”) and shall continue to
accrue at the Default Rate until full payment of all amounts then due is
received or such Event of Default is cured or waived in writing by Lender.
Interest at the Default Rate shall also accrue on any judgment obtained by
Lender in connection with collection of the Loan or enforcement of any
obligations due under the Loan Documents until such judgment is paid in full.
 
1

--------------------------------------------------------------------------------


1.4  Adjustments due to Calculation Errors. This Note shall bear interest at the
Note Rate; provided, however, that, if Lender at any time determines, in the
sole but reasonable exercise of its discretion that it has miscalculated the
amount of the monthly payment of principal and/or interest (whether because of a
miscalculation of the interest or otherwise), Lender shall give notice to
Borrower of the corrected amount of such monthly payment (and the corrected
amount of interest, if applicable) and (a) if the corrected amount of such
monthly payment represents an increase thereof, Borrower shall, within ten (10)
calendar days after the date of such notice, pay to Lender any sums that
Borrower would have otherwise been obligated under this Note to pay to Lender
had the amount of such monthly payment not been miscalculated or (b) if the
corrected amount of such monthly payment represents a decrease thereof, and
Borrower is not otherwise in breach or default under any of the terms and
provisions of the Note, the Loan Agreement of even date herewith by and between
Borrower and Lender (the “Loan Agreement”) or any of the other Loan Documents,
Borrower shall, within ten (10) calendar days thereafter be paid the sums that
Borrower would not have otherwise been obligated to pay to Lender had the amount
of such monthly payment not been miscalculated.
 
1.5  Adjustment for Impositions on Loan Payments. All payments made by Borrower
under this Note and the other Loan Documents (described in Section 8.1.1 below)
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, and all liabilities with
respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any governmental authority (all such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions, withholdings and liabilities,
collectively, “Applicable Taxes”). If Borrower shall be required by law to
deduct any Applicable Taxes from or in respect of any sum payable hereunder to
Lender, the following shall apply: (i) Borrower shall make all such required
deductions and shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable law and (ii) the sum
payable to Lender shall be increased in an amount determined by Lender in its
sole discretion, as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.7), Lender receives an amount equal to the sum Lender would have
received had no such deductions been made. Payments made pursuant to this
Section 1.5 shall be made within ten (10) Business Days after Lender makes
written demand therefore.
 
1.6  Increased Costs of Maintaining Interest. Borrower shall pay to Lender all
Funding Losses incurred from time to time by Lender upon demand. Lender shall
deliver to Borrower a statement for any such sums to which Lender is entitled to
receive pursuant to this Section 1.6, which statement shall be binding and
conclusive absent manifest error. Payment of Funding Losses hereunder shall be
in addition to any obligation to pay any other fee in circumstances where such
fee(s) would be due and owing under the Loan Documents. For purposes hereof,
“Funding Losses” shall mean the reduction of any amounts received or receivable
from Borrower, in either case, due to the introduction of, or any change in, law
or applicable regulation or treaty (including the administration or
interpretation thereof), whether or not having the force of law, or due to the
compliance by Lender with any directive, whether or not having the force of law,
or request from any central bank or domestic or foreign governmental authority.
 
2

--------------------------------------------------------------------------------


1.7  Acceleration. Notwithstanding anything to the contrary contained herein, if
Borrower is prohibited by law from paying any amount due to Lender under Section
1.5 or Section 1.6 hereof, Lender may elect to declare the unpaid principal
balance of the Loan, together with all unpaid interest accrued thereon and any
other amounts due hereunder, due and payable within one hundred twenty (120)
days of Lender’s written notice to Borrower and no Exit Fee (defined in Section
5 below) shall be due in such event. Lender’s delay or failure in accelerating
the Loan upon the discovery or occurrence of an event under Section 1.5 or
Section 1.6 shall not be deemed a waiver or estoppel against the exercise of
such right.
 
Section 2.  Note Payments and Prepayment Rights.
 
2.1  Note Payments and Payment Dates. Commencing on the 1st day of May, 2007,
and continuing on the first (1st) day of each successive month thereafter,
provided that, if the first (1st) day of any month is not a Business Day, such
payment shall be due and payable on the immediately preceding Business Day (each
being a “Payment Date”), through and including the Payment Date immediately
prior to the Maturity Date, Borrower shall make (i) thirty-six (36) consecutive
monthly payments of interest only at the Note Rate based upon the principal
outstanding during the Interest Accrual Period in which the applicable Payment
Date occurs, and any other amounts due under the Loan Documents, and (ii)
thereafter, consecutive monthly principal payments in an amount necessary to
fully amortize the original principal balance of the Loan over a twenty five
(25) year amortization period based upon the actual number of days in each month
and a three hundred and sixty (360) day year, together with interest at the Note
Rate, and any other amounts due under the Loan Documents. 
 
2.2  Prepayment. 
 
2.2.1  Open Date. Borrower acknowledges that Lender is making the Loan to it at
the interest rate and upon the other terms herein set forth in reliance upon
Borrower’s promise to pay the Loan over the full stated term of this Loan
Agreement and that Lender may suffer loss or other detriment if Borrower were to
prepay all or any portion of the Note prior to its stated Maturity Date. Except
as provided in this Section 2.2, Borrower agrees that Borrower has no right to
prepay all or any part of the Loan prior to the Maturity Date. At any time on
and after the twenty-fourth (24th) Payment Date (the “Open Date”), Borrower may
prepay the Loan in whole, but not in part, provided Borrower pays with such
prepayment (a) all accrued interest and all other outstanding amounts
(including, without limitation, the Exit Fee) then due and unpaid under this
Note and under the other Loan Documents, and (b) if the prepayment is not made
on a Payment Date, Borrower pays with such prepayment the full interest amount
that would have accrued for the period from the date of prepayment through the
day prior to the next Payment Date. Lender is not obligated to accept any
prepayment unless accompanied by amounts required hereunder.
 
2.2.2  Prepayment Yield Maintenance Premium. Borrower, at its option, may prepay
the Loan in whole, but not in part, by delivery of the outstanding balance of
the Loan together with the Yield Maintenance Premium (as defined in Section
2.2.3 below) to Lender on any Payment Date following the Open Date and obtain a
release (a “Release”) of the Property
 

3

--------------------------------------------------------------------------------



from the lien of the Mortgage; provided that Borrower satisfies all of the
conditions of this Section 2.2.2.
 
(i) Conditions to Release. Borrower may cause a Release upon the satisfaction of
the following conditions (all as reasonably approved by Lender):
 

(A)  
no Event or Default shall exist under any of the Loan Documents.

 

(B)  
not less than forty-five (45) (but not more than ninety (90) days prior written
notice shall be given to Lender specifying a date (such date being on a Payment
Date) on which the Yield Maintenance Premium is to be delivered (the “Release
Date”).

 

(C)  
all accrued and unpaid interest and all other sums due under this Note, the Loan
Agreement and under the other Loan Documents up to the Release Date including,
without limitation, all fees, costs and expenses incurred by Lender and its
agents in connection with such Release shall be paid in full on or prior to the
Release Date.

 

(D)  
Forms of all documents necessary to release the Property from the liens created
by the Security Instrument and related UCC financing statements (collectively,
“Release Instruments”), each in appropriate form required by the state in which
the Property is located.

 

(E)  
Such other certificates, confirmations, documents or instruments as Lender
reasonably deems necessary in connection with the Release.

 
(ii) Release Costs and Expenses. Borrower shall pay all reasonable costs and
expenses incurred by Lender in connection with a Release, which payment is
required prior to Lender’s issuance of the Release and whether or not the
Release is completed. Such expenses include, without limitation, the reasonable
fees and disbursements of Lender’s legal counsel and a processing fee to cover
Lender’s administrative costs to process Borrower’s Release request. Lender
reserves the right to require that Borrower post a deposit to cover costs which
Lender reasonably anticipates will be incurred.
 
2.2.3  Prohibited Prepayment Prior to Open Date. Except as otherwise set forth
in Section 2.2.2 or Section 2.2.4, if payment of all or any part of the
principal balance of the Loan is tendered by Borrower, a purchaser at
foreclosure, a Guarantor, or any other Person prior to the Open Date, whether by
reason of acceleration of the Loan or otherwise (a “Prohibited Prepayment”),
such tender shall be deemed an attempt to circumvent the prohibition against
prepayment set forth in Section 2.2.1 and, at Lender’s option, shall be an Event
of Default. If a Prohibited Prepayment occurs and is accepted voluntarily or
otherwise by Lender, then, in addition to all other rights and remedies
available to Lender upon an Event of Default, a Prohibited Prepayment Fee (as
defined below) shall be due to compensate Lender for damages suffered as a
result of the Prohibited Prepayment, such amount shall be due in addition to the
 

4

--------------------------------------------------------------------------------



outstanding principal balance, all accrued and unpaid interest and other
outstanding amounts due under the Loan Documents. The “Prohibited Prepayment
Fee” shall be a prepayment premium equal to:
 

(i)  
three percent (3%) of the outstanding principal balance of Note, plus

 

(ii)  
the Yield Maintenance Premium (as defined below).

 
The “Yield Maintenance Premium” shall be equal to the greater of (i) one percent
(1%) of the outstanding principal balance of the Note or (ii) the excess, if
any, of (A) the present value (“PV”) of all scheduled interest and principal
payments due on each Payment Date in respect of the Loan for the period from the
date of such accepted prepayment to the Maturity Date, including the principal
amount of the Loan scheduled to be due on the Maturity Date, discounted at an
interest rate per annum equal to the Index (defined below), based on a 360-day
year of twelve 30-day months, over (B) the principal amount of the Loan
outstanding immediately before such accepted prepayment [i.e., (PV of all future
payments) - (principal balance at time of acceleration)]. The foregoing amount
shall be calculated by Lender and shall be conclusive and binding on Borrower
(absent manifest error).
 
For purposes hereof, “Index” means the average yield for “treasury constant
maturities” published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (“FRB Release”), for the second full week
preceding the date of acceleration of the Maturity Date for instruments having a
maturity coterminous with the remaining term of the Loan. If the FRB Release is
no longer published, Lender shall select a comparable publication to determine
the Index. If there is no Index for instruments having a maturity coterminous
with the remaining term of the Loan, then the weighted average yield to maturity
of the Indices with maturities next longer and shorter than such remaining
average life to maturity shall be used, calculated by averaging (and rounding
upward to the nearest whole multiple of 1/100 of 1% per annum, if the average is
not such a multiple) the yields of the relevant Indices (rounded, if necessary,
to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above rounded
upward).
 
2.2.4  Prepayment as a Result of a Casualty or Condemnation or Charges on
Lender. Prepayments arising from Lender’s application of insurance proceeds upon
the occurrence of a Casualty or the application of a condemnation award upon the
occurrence of a Condemnation may be made prior to the Open Date without being
deemed a Prohibited Prepayment and, whenever made, without payment of a
Prohibited Prepayment Fee.
 
2.2.5  Notice Irrevocable. Notwithstanding any provision of this Note to the
contrary, Borrower’s notice of prepayment in accordance with Section 2.2.2 above
shall be irrevocable, and the principal balance to be prepaid shall be
absolutely and unconditionally due and payable on the date specified in such
notice.
 
2.3  Payment Debit Account. During the term of the Loan, Borrower shall
establish and maintain a deposit account (the “Payment Debit Account”) with a
bank or financial institution acceptable to Lender and authorize such bank or
financial institution to permit Lender to debit the Payment Debit Account from
time to time without limitation and without further
 

5

--------------------------------------------------------------------------------



notice, consent or instructions from Borrower. In the absence of an Event of
Default (as defined below), Lender shall make transfers from the Payment Debit
Account only for payment of principal, interest and deposits to reserves and
escrows due from Borrower on a Payment Date under the Note, the Loan Agreement
or any of the other Loan Documents. Borrower solely will be responsible for
maintaining funds in the Payment Debit Account which are sufficient to pay the
aggregate amounts due under the Loan Documents on each Payment Date. If
sufficient funds are not available in the Payment Debit Account to make the full
payment when due, Lender shall not be required to notify Borrower or demand that
Borrower pay the deficiency prior to declaring an Event of Default. Debits made
by Lender from the Payment Debit Account for less than the full monthly payment
amount will not release Borrower from Borrower's obligations to pay the full
amount due nor be deemed a waiver of Lender's right to collect the full payment
amount or to declare an Event of Default. Debits made by Lender from the Payment
Debit Account following the occurrence of any Event of Default under the Loan
Documents will not be deemed a waiver of that default by Lender or otherwise
prejudice, in any manner, Lender's rights or remedies with respect thereto.
Lender will have the right, upon reasonable prior notice to Borrower, to
discontinue debiting payments from the Payment Debit Account for the purposes
set forth herein and, if at any time such debiting has been discontinued, to
reinstate the requirement that Borrower maintain a Payment Debit Account in
accordance with the terms of this Note. Borrower will not be permitted to close,
or permit the Payment Debit Account to be closed, without Lender's prior written
consent unless the Loan has been satisfied in full. To the extent there are any
inconsistencies between this Section 2.3 and any lockbox, deposit account or
other cash management agreement executed by Borrower in connection with the
Loan, the terms of such lockbox, deposit account or other cash management
agreement, as applicable, shall govern and control.
 
Section 3.  Application of Payments. Payments made by Borrower on account hereof
shall be applied, first, toward any Late Fees (defined in Section 8.3 below) or
other fees and charges due hereunder, second, toward payment of any interest due
at the Default Rate, third, toward payment of any interest due at the Note Rate,
and fourth, toward payment of principal. Notwithstanding the foregoing, if any
advances made by Lender under the terms of any instruments securing this Note
have not been repaid, any payments made may, at the option of Lender, be
applied, first, to repay such advances and interest thereon, with the balance,
if any, applied as set forth in the preceding sentence.
 
Section 4.  Maturity Date. Anything in this Note to the contrary
notwithstanding, the entire unpaid balance of the principal amount hereof and
all interest accrued thereon through the end of the current Interest Accrual
Period and including interest accruing at the Default Rate, to and including the
Maturity Date (as defined below) together with all fees, costs and amounts due
and payable under the Loan Documents shall, unless sooner paid, and except to
the extent that payment thereof is sooner accelerated, be and become due and
payable on April 1, 2012 (the “Maturity Date”); provided that if the first (1st)
day of that month is not a Business Day, such payment shall be due and payable
on the immediately preceding Business Day.
 
Section 5.  Exit Fee. As consideration of Lender’s making of the Loan to
Borrower, Borrower agrees to pay a deferred financing fee (“Exit Fee”) to Lender
in an amount equal to one percent (1.0%) of the original principal amount of the
Loan. Although the Exit Fee is earned
 

6

--------------------------------------------------------------------------------



in full on the date hereof, Lender hereby agrees to defer payment of the Exit
Fee until the earlier of (a) the date when full repayment of the Loan occurs,
(b) the Maturity Date, or (c) the date on which the Loan has been accelerated
following an Event of Default. Notwithstanding the sale or transfer of the Loan
by Capmark Bank, in whole or in part, to a successor lender, unless Capmark Bank
has transferred its interest in the Exit Fee to its successors or assigns as
Lender, the Exit Fee shall be payable to Capmark Bank. Notwithstanding the
foregoing, if Borrower refinances the Loan with the proceeds of a loan funded
by, or arranged for Borrower by, Capmark Finance Inc., or Capmark Bank, and
Capmark Finance Inc., or Capmark Bank receives a contractually agreed upon sum
in connection with the financing or arrangement thereof, then no Exit Fee shall
be due. Borrower acknowledges that neither Capmark Finance Inc., nor Capmark
Bank, has any obligation to make such loan.
 
Section 6.  Delivery of Payments. All payments due to Lender under the Loan
Documents are to be paid in lawful tender of the United States of America, in
immediately available funds, directly to Lender at Lender’s office located at
116 Welsh Road, P.O. Box 809, Horsham, Pennsylvania 19044, Attn: Servicing -
Accounting Manager, or at such other place as Lender may designate to Borrower
in writing from time to time. All amounts due under the Loan Documents shall be
paid without setoff, counterclaim or any other deduction whatsoever. No payment
due under this Note or any of the other Loan Documents shall be deemed paid to
Lender until received by Lender at its designated office on a Business Day prior
to 2:00 p.m. Eastern Standard Time. Any payment received after the time
established by the preceding sentence shall be deemed to have been paid on the
immediately following Business Day. Each payment that is paid to Lender within
ten (10) days prior to the date on which such payment is due, and prior to its
scheduled Payment Date, shall not be deemed a prepayment and shall be deemed to
have been received on the Payment Date solely for the purpose of calculating
interest due. If any payment received by Lender is deemed by a court of
competent jurisdiction to be a voidable preference or fraudulent conveyance
under any bankruptcy, insolvency or other debtor relief law, and is required to
be returned by Lender, then the obligation to make such payment shall be
reinstated, notwithstanding that the Note may have been marked satisfied and
returned to Borrower or otherwise canceled, and such payment shall be
immediately due and payable upon demand.
 
Section 7.  Security.
 
The debt evidenced by this Note is to be secured by, among other things,
(a) twelve (12) separate mortgages and deeds of trusts (collectively, the
“Mortgage”) by each Borrower, for the benefit of Lender, and (b) a Payment and
Performance Guaranty Agreement of even date herewith (the“Guaranty Agreement”),
given by Emeritus Corporation (the “Guarantor”), for the benefit of Lender.
 
Section 8.  Default.
 
8.1  Events of Default. Anything in this Note to the contrary notwithstanding,
on the occurrence of any of the following events (each of which is referred to
herein, together with each of the Events of Default defined and described in the
Loan Agreement and the Mortgage as an “Event of Default”), Lender may, in the
exercise of its sole and absolute discretion, accelerate
 

7

--------------------------------------------------------------------------------



the debt evidenced by this Note, in which event the entire outstanding principal
balance and all interest and fees accrued thereon shall immediately be and
become due and payable without further notice:
 
8.1.1  Failure to Pay or Perform. If (a) any payment of principal and interest
is not paid in full on or before the Payment Date on which such payment is due
or if the Exit Fee is not paid in full when required, (b) if unpaid principal,
accrued but unpaid interest and all other amounts outstanding under the Loan
Documents are not paid in full on or before the Maturity Date or (c) there
exists an uncured default under any of the Loan Documents which has been
executed by Borrower and/or Guarantor and/or Manager, and such default is not
cured within the grace or cure period, if any, provided in any of such Loan
Documents.
 
8.1.2  Bankruptcy.
 
(a)  If Borrower or Guarantor or Manager  (i) applies for or consents to the
appointment of a receiver, trustee or liquidator of Borrower or Guarantor or
Manager, as the case may be, or of all or a substantial part of its assets, (ii)
files a voluntary petition in bankruptcy, or admits in writing its inability to
pay its debts as they come due, (iii) makes an assignment for the benefit of
creditors, (iv) files a petition or an answer seeking a reorganization or an
arrangement with creditors or seeking to take advantage of any insolvency law,
(v) performs any other act of bankruptcy, or (vi) files an answer admitting the
material allegations of a petition filed against Borrower or Guarantor or
Manager in any bankruptcy, reorganization or insolvency proceeding; or
 
(b)  if (i) an order, judgment or decree is entered by any court of competent
jurisdiction adjudicating Borrower or Guarantor or Manager a bankrupt or an
insolvent, or approving a receiver, trustee or liquidator of Borrower or
Guarantor or Manager or of all or a substantial part of its assets, or (ii)
there otherwise commences with respect to Borrower or Guarantor or Manager or
any of its assets any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment, receivership or like law or statute, and
if such order, judgment, decree or proceeding continues unstayed for any period
of sixty (60) consecutive days after the expiration of any stay thereof.
 
8.1.3  Judgments. If any judgment for the payment of money in excess of
$250,000.00 hereafter awarded against Borrower or Guarantor or Manager by any
court of competent jurisdiction remains unsatisfied or otherwise in force and
effect for a period of thirty (30) days after the date of such award.
 
8.2  No Impairment of Rights. Nothing in this Section shall be deemed in any way
to alter or impair any right which Lender has under this Note or the Mortgage,
or any other Loan Documents, or at law or in equity, to accelerate such debt on
the occurrence of any other Event of Default provided herein or therein, whether
or not relating to this Note.
 
8.3  Late Fees. Without limiting the generality of the foregoing provisions of
this Section, if any payment due on a Payment Date is not received in full on or
before the Payment Date, Borrower shall pay to Lender, immediately and without
demand, a late payment charge, for each month during which such payment
delinquency exists, equal to five percent (5%) of such
 

8

--------------------------------------------------------------------------------



amount (“Late Fees”) to defray the expenses incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of use
of such delinquent payment.
 
Section 9.  Costs of Enforcement. Borrower shall pay to Lender on demand the
amount of any and all expenses incurred by Lender (a) in enforcing its rights
hereunder or under the Mortgage and/or the Loan Documents, (b) as the result of
the occurrence of an Event of Default by Borrower in performing its obligations
under this Note, including but not limited to the expense of collecting any
amount owed hereunder, and of any and all attorneys’ fees incurred by Lender in
connection with such default, whether suit be brought or not, and (c) in
protecting the security for the Loan and Borrower’s obligations under the Loan
Documents. Such expenses shall be added to the principal amount hereof, shall be
secured by the Mortgage and shall accrue interest at the Default Rate.
 
Section 10.  Borrower’s Waiver of Certain Rights. Borrower and any endorser,
guarantor or surety hereby waives the exercise of any and all exemption rights
which it holds at law or in equity with respect to the debt evidenced by this
Note, and of any and all rights which it holds at law or in equity to require
any valuation, appraisal or marshalling, or to have or receive any presentment,
protest, demand and notice of dishonor, protest, demand and nonpayment as a
condition to Lender’s exercise of any of its rights under this Note or the Loan
Documents.
 
Section 11.  Extensions. The Maturity Date and/or any other date by which any
payment is required to be made hereunder may be extended by Lender, in writing,
from time to time in the exercise of its sole discretion, without in any way
altering or impairing Borrower’s or Guarantor’s liability hereunder.
 
Section 12.  General.
 
12.1  Applicable Law. This Note shall be given effect and construed by
application of the laws of the State of Washington (without regard to the
principles thereof governing conflicts of laws), and any action or proceeding
arising hereunder, and each of Lender and Borrower submits (and waives all
rights to object) to non-exclusive personal jurisdiction in the State of
Washington, for the enforcement of any and all obligations under the Loan
Documents except that if any such action or proceeding arises under the
Constitution, laws or treaties of the United States of America, or if there is a
diversity of citizenship between the parties thereto, so that it is to be
brought in a United States District Court, it shall be brought in the United
States District Court for the Western District of Washington or any successor
federal court having original jurisdiction.
 
12.2  Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.
 
12.3  Construction. As used herein, (a) the term “person” means a natural
person, a trustee, a corporation, a limited liability company, a partnership and
any other form of legal entity, and (b) all references made (i) in the neuter,
masculine or feminine gender shall be
 

9

--------------------------------------------------------------------------------



deemed to have been made in all such genders, (ii) in the singular or plural
number shall be deemed to have been made, respectively, in the plural or
singular number as well, and (iii) to any Section, subsection, paragraph or
subparagraph shall, unless therein expressly indicated to the contrary, be
deemed to have been made to such Section, subsection, paragraph or subparagraph
of this Note.
 
12.4  Severability. No determination by any court, governmental body or
otherwise that any provision of this Note or any amendment hereof is invalid or
unenforceable in any instance shall affect the validity or enforceability of (a)
any other such provision or (b) such provision in any circumstance not
controlled by such determination. Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.
 
12.5  No Waiver. Lender shall not be deemed to have waived the exercise of any
right which it holds hereunder unless such waiver is made expressly and in
writing. No delay or omission by Lender in exercising any such right (and no
allowance by Lender to Borrower of an opportunity to cure a default in
performing its obligations hereunder) shall be deemed a waiver of its future
exercise. No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Further, acceptance by Lender of all or any portion of any sum
payable under, or partial performance of any covenant of, this Note, the
Mortgage or any of the other Loan Documents, whether before, on, or after the
due date of such payment or performance, shall not be a waiver of Lender’s right
either to require prompt and full payment and performance when due of all other
sums payable or obligations due thereunder or hereunder or to exercise any of
Lender’s rights and remedies hereunder or thereunder.
 
12.6  Waiver of Jury Trial; Service of Process; Court Costs. BORROWER HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND LENDER
MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO,
THIS NOTE AND/OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY BORROWER, UPON CONSULTATION WITH COUNSEL OF BORROWER’S CHOICE, AND
BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. BORROWER HEREBY
IRREVOCABLY DESIGNATES ERIC MENDELSOHN, AND HIS/HER
 

10

--------------------------------------------------------------------------------



SUCCESSORS IN OFFICE, AS THE TRUE AND LAWFUL ATTORNEY OF BORROWER FOR THE
PURPOSE OF RECEIVING SERVICE OF ALL LEGAL NOTICES AND PROCESS ISSUED BY ANY
COURT IN THE STATE OF WASHINGTON AS WELL AS SERVICE OF ALL PLEADINGS AND OTHER
DOCUMENTS RELATED TO ANY LEGAL PROCEEDING OR ACTION ARISING OUT OF THIS NOTE.
BORROWER AGREES THAT SERVICE UPON SAID ERIC MENDELSOHN SHALL BE VALID REGARDLESS
OF BORROWER’S WHEREABOUTS AT THE TIME OF SUCH SERVICE AND REGARDLESS OF WHETHER
BORROWER RECEIVES A COPY OF SUCH SERVICE, PROVIDED THAT LENDER SHALL HAVE MAILED
A COPY TO BORROWER IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREIN. BORROWER
AGREES TO PAY ALL COURT COSTS AND REASONABLE ATTORNEY’S FEES INCURRED BY LENDER
IN CONNECTION WITH ENFORCING ANY PROVISION OF THIS NOTE. NOTWITHSTANDING THE
FOREGOING, LENDER AGREES TO USE REASONABLE EFFORTS TO PROVIDE BORROWER WITH
NOTICE OF THE FILING OF ANY LAWSUIT BY LENDER AGAINST BORROWER.
 
12.7  Offset. Upon the occurrence of an Event of Default, Lender may set-off
against any principal and interest owing hereunder, any and all credits, money,
stocks, bonds or other security or property of any nature whatsoever on deposit
with, or held by, or in the possession of, Lender, to the credit of or for the
account of Borrower, without notice to or consent of Borrower or Guarantor.
 
12.8  Non-Exclusivity of Rights and Remedies. None of the rights and remedies
herein conferred upon or reserved to Lender is intended to be exclusive of any
other right or remedy contained herein or in any of the other Loan Documents and
each and every such right and remedy shall be cumulative and concurrent, and may
be enforced separately, successively or together, and may be exercised from time
to time as often as may be deemed necessary or desirable by Lender.
 
12.9  Incorporation by Reference. All of the agreements, conditions, covenants
and provisions contained in each of the Loan Documents are hereby made a part of
this Note to the same extent and with the same force and effect as if they were
fully set forth herein. Borrower covenants and agrees to keep and perform, or
cause to be kept and performed, all such agreements, conditions, covenants and
provisions strictly in accordance with their terms.
 
12.10  Joint and Several Liability. If Borrower consists of more than one person
and/or entity, each such person and/or entity agrees that its liability
hereunder is joint and several.
 
12.11  Business Purpose. Borrower represents and warrants that the Loan
evidenced by this Note is being obtained solely for the purpose of acquiring or
carrying on a business, professional or commercial activity and is not for
personal, agricultural, family or household purposes.
 
12.12  Interest Limitation. Notwithstanding anything to the contrary contained
herein or in the Mortgage or in any other of the Loan Documents, the effective
rate of interest on the
 

11

--------------------------------------------------------------------------------



obligation evidenced by this Note shall not exceed the lawful maximum rate of
interest permitted to be paid. Without limiting the generality of the foregoing,
in the event that the interest charged hereunder results in an effective rate of
interest higher than that lawfully permitted to be paid, then such charges shall
be reduced by the sum sufficient to result in an effective rate of interest
permitted and any amount which would exceed the highest lawful rate already
received and held by Lender shall be applied to a reduction of principal and not
to the payment of interest. Borrower agrees that for the purpose of determining
highest rate permitted by law, any non-principal payment (including, without
limitation, Late Fees and other fees) shall be deemed, to the extent permitted
by law, to be an expense, fee or premium rather than interest.
 
12.13  Modification. This Note may be modified, amended, discharged or waived
only by an agreement in writing signed by the party against whom enforcement of
such modification, amendment, discharge or waiver is sought.
 
12.14  Time of the Essence. Time is strictly of the essence of this Note.
 
12.15  Negotiable Instrument. Borrower agrees that this Note shall be deemed a
negotiable instrument, even though this Note may not otherwise qualify, under
applicable law, absent this paragraph, as a negotiable instrument.
 
12.16  Interest Rate after Judgment. If judgment is entered against Borrower on
this Note, the amount of the judgment entered (which may include principal,
interest, fees, Late Fees and costs) shall bear interest at the Default Rate, to
be determined on the date of the entry of the judgment.
 
12.17  Relationship. Borrower and Lender intend that the relationship between
them shall be solely that of creditor and debtor. Nothing contained in this Note
or in any of the other Loan Documents shall be deemed or construed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by
or between Borrower and Lender.
 
12.18  Waiver of Automatic Stay. BORROWER HEREBY AGREES THAT, IN CONSIDERATION
OF LENDER’S AGREEMENT TO MAKE THE LOAN AND IN RECOGNITION THAT THE FOLLOWING
COVENANT IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN, IN THE EVENT THAT
BORROWER SHALL (A) FILE WITH ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR
BE THE SUBJECT OF ANY PETITION UNDER ANY SECTION OR CHAPTER OF TITLE 11 OF THE
UNITED STATES CODE, AS AMENDED (THE “BANKRUPTCY CODE”), OR SIMILAR LAW OR
STATUTE; (B) BE THE SUBJECT OF ANY ORDER FOR RELIEF ISSUED UNDER THE BANKRUPTCY
CODE OR SIMILAR LAW OR STATUTE; (C) FILE OR BE THE SUBJECT OF ANY PETITION
SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION,
DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL OR STATE ACT
OR LAW RELATING TO BANKRUPTCY, INSOLVENCY, OR OTHER RELIEF FOR DEBTORS; (D) HAVE
SOUGHT OR CONSENTED TO OR ACQUIESCED IN THE APPOINTMENT OF ANY TRUSTEE,
RECEIVER, CONSERVATOR, OR LIQUIDATOR; OR (E) BE THE
 

12

--------------------------------------------------------------------------------



SUBJECT OF AN ORDER, JUDGMENT OR DECREE ENTERED BY ANY COURT OF COMPETENT
JURISDICTION APPROVING A PETITION FILED AGAINST ANY BORROWER FOR ANY
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION,
DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL OR STATE ACT
OR LAW RELATING TO BANKRUPTCY, INSOLVENCY OR RELIEF FOR DEBTORS, THEN, TO THE
EXTENT PERMITTED BY APPLICABLE LAW AND SUBJECT TO COURT APPROVAL, LENDER SHALL
THEREUPON BE ENTITLED, AND BORROWER HEREBY IRREVOCABLY CONSENTS TO, AND WILL NOT
CONTEST, AND AGREES TO STIPULATE TO, RELIEF FROM ANY AUTOMATIC STAY OR OTHER
INJUNCTION IMPOSED BY SECTION 362 OF THE BANKRUPTCY CODE OR SIMILAR LAW OR
STATUTE (INCLUDING, WITHOUT LIMITATION, RELIEF FROM ANY EXCLUSIVE PERIOD SET
FORTH IN SECTION 1121 OF THE BANKRUPTCY CODE) OR OTHERWISE, ON OR AGAINST THE
EXERCISE OF THE RIGHTS AND REMEDIES OTHERWISE AVAILABLE TO LENDER AS PROVIDED IN
THE LOAN DOCUMENTS, AND AS OTHERWISE PROVIDED BY LAW, AND BORROWER HEREBY
IRREVOCABLY WAIVES ITS RIGHTS TO OBJECT TO SUCH RELIEF.
 
12.19  “Business Day”. Any reference to the term Business Day in this Note shall
mean any day other than a Saturday, a Sunday, or days when Federal Banks located
in the State of New York or Commonwealth of Pennsylvania are closed for a legal
holiday or by government directive.
 
12.20  Successors and Assigns Bound. The obligations set forth in this Note
shall be binding upon Borrower and its successors and assigns.
 
IN WITNESS WHEREOF, each Borrower has duly executed and delivered this Note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.
 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
(SIGNATURE PAGES ARE ATTACHED)
 

13

--------------------------------------------------------------------------------





 
BORROWER:
 
EMERIHRT HENDERSON LP,
a Delaware limited partnership


By: ESC G.P. II, Inc.,
a Washington corporation
its General Partner


By: /s/Eric Mendelsohn _____
Eric Mendelsohn,
Authorized Signatory

14

--------------------------------------------------------------------------------



BORROWER:
 
EMERIHRT MEDICAL CENTER LP,
a Delaware limited partnership


By: ESC G.P. II, Inc.,
a Washington corporation
its General Partner


By: /s/Eric Mendelsohn _____
Eric Mendelsohn,
Authorized Signatory

15

--------------------------------------------------------------------------------



BORROWER:
 


EMERIHRT OAKWELL FARMS LP,
a Delaware limited partnership


By: ESC G.P. II, Inc.,
a Washington corporation
its General Partner


By: /s/Eric Mendelsohn ________
Eric Mendelsohn,
Authorized Signatory

16

--------------------------------------------------------------------------------



BORROWER:
 
EMERIHRT STONEBRIDGE RANCH LP,
a Delaware limited partnership


By: ESC G.P. II, Inc.,
a Washington corporation
its General Partner


By: _/s/Eric Mendelsohn ________
Eric Mendelsohn,
Authorized Signatory

17

--------------------------------------------------------------------------------





BORROWER:


 
EMERIHRT BLOOMSBURG LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: /s/Eric Mendelsohn Eric Mendelsohn,
Director of Real Estate and Legal Affairs

18

--------------------------------------------------------------------------------



BORROWER:
 


EMERIHRT CREEKVIEW LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: _/s/Eric Mendelsohn _______
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

19

--------------------------------------------------------------------------------



BORROWER:
 


EMERIHRT DANVILLE LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: _/s/Eric Mendelsohn ________
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

20

--------------------------------------------------------------------------------





BORROWER:


 
EMERIHRT GREENSBORO LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: _/s/Eric Mendelsohn _____
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

21

--------------------------------------------------------------------------------



BORROWER:
 


EMERIHRT HARRISBURG LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: _/s/Eric Mendelsohn
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

22

--------------------------------------------------------------------------------



BORROWER:
 


 
EMERIHRT HARRISONBURG LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: /s/Eric Mendelsohn
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

23

--------------------------------------------------------------------------------



BORROWER:
 


 
EMERIHRT RAVENNA LLC,
a Delaware limited liability company


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: _/s/Eric Mendelsohn ___
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

24

--------------------------------------------------------------------------------



BORROWER:
 
EMERIHRT ROANOKE LLC,
 
a Delaware limited liability company
 


By: Emeritus Corporation,
a Washington corporation
its Sole Member


By: _/s/Eric Mendelsohn ____
Eric Mendelsohn,
Director of Real Estate and Legal Affairs

25

--------------------------------------------------------------------------------





 